Citation Nr: 1725627	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-22 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease (DDD) of the lumbar spine prior to March 6, 2009, and a disability rating in excess of 40 percent from that date.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee osteochondroma with progression to myositis ossificans.

3.  Entitlement to a compensable disability rating for service-connected left plantar fasciitis with calcaneal spurs prior to January 29, 2015, and to a disability rating in excess of 10 percent from that date.

4.  Entitlement to a disability rating in excess of 50 percent for service-connected depressive disorder.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1996 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran new VA medical examinations.  The actions specified in the September 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The issues of entitlement to a disability rating in excess of 50 percent for service connected depressive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to March 6, 2009, the Veteran's degenerative disc disease of the lumbar spine was not characterized by forward flexion of 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of at least four weeks in a twelve month period.  Thereafter, it was not characterized by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of at least 6 weeks in a twelve month period.  

2.  The Veteran has a diagnosis of left L5-S1 radiculopathy.

3.  During the period on appeal, the Veteran's left knee disability was not characterized by flexion limited to 30 degrees or less or extension limited to 15 degrees or greater nor was his disability characterized by ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

4.  Throughout the period on appeal, the Veteran's left foot plantar fasciitis most closely approximated moderate bilateral flatfoot, with pain on use of the feet.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease (DDD) of the lumbar spine prior to March 6, 2009 and to a disability rating in excess of 40 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for entitlement to service connection for left L5-S1 radiculopathy secondary to service-connected degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 4.124 (a), Diagnostic Code 8520 (2016). 

3.  The criteria for entitlement to a disability rating in excess of 10 percent for service-connected left knee osteochondroma with progression to myositis ossificans have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5023, 5256-5263 (2016).

4.  The criteria for entitlement to a 10 percent disability rating for service-connected left plantar fasciitis with calcaneal spurs prior to January 29, 2015 have been met; the criteria for entitlement to a disability rating in excess of 10 percent have not been met during any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims. 

Before doing so, it is helpful to note the relevant laws and regulations that impact the decision.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context, the Board should address its applicability.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


Degenerative Disc Disease

The Veteran is seeking entitlement to a higher disability evaluation for his service connected lumbar degenerative disc disease, rated as 20 percent disabling prior to March 6, 2009 and as 40 percent disabling thereafter.  

The Veteran's lumbar degenerative disc disease is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2016).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; 

Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2016).

The Veteran was afforded a VA examination in September 2008.  At that time, the Veteran complained of low back pain radiating into the lower extremities.  He reported flare-ups of severe pain three or four times a month lasting several hours; however, he had no additional limitation of motion or functional impairment during flare-ups.  The Veteran reported he was independent in self-care and activities of daily living.  On examination, the Veteran had forward flexion of 0 to 90 degrees, but the examiner estimated that the Veteran had 50 degrees of functional loss due to pain; extension of 0 to 30 degrees, with 10 degrees of functional loss due to pain; left and right lateral flexion 0 to 30 degrees, with 15 degrees of functional loss due to pain; and left and right lateral rotation of 0 to 30 degrees. Repeated flexion of the spine elicited pain, but not weakness or fatigue.  The Veteran did not have ankylosis.  The Veteran had decreased sensation in the L5-S1 nerve distribution.  Muscle strength and reflexes were normal.  The Veteran denied any incapacitating episodes.  

In March 2009, the Veteran was afforded another VA examination.  At that time, the Veteran continued to complain of low back pain, as well as numbness, weakness, unsteadiness, and paresthesias in the lower extremities.  The Veteran reported one instance of locking of the low back in May lasting two days.  Forward flexion of the lumbar spine was from 0 to 10 degrees, extension was from 0 to 7 degrees, left and right lateral flexion were from 0 to 15 degrees, and left and right lateral rotation were from 0 to 15 degrees.  There was objective evidence of painful motion, but the examiner found that this did not cause any additional limitation of motion.  Muscle tone and reflexes were normal.  Sensation was diminished to light touch in the left lower extremity.  He had no ankylosis.  

In an April 2010 statement, the Veteran claimed that he had seven weeks of "incapacitating episodes" in the past twelve month period, but he did not submit any medical evidence to support that these were true incapacitating episodes as defined by VA regulations, where bedrest has been prescribed by a physician, as compared to the Veteran's own subjective perception the he was incapacitated by his disability.  The Board has been unable to find any medical records or statements from the Veteran's treating physician showing that he or she prescribed the extensive period of bedrest the Veteran's claims.   

In February 2014, the Veteran was evaluated by Dr. R.H.R. as part of a disability determination.  On examination, the Veteran had forward flexion of the thoracolumbar spine of 80 degrees, extension to 25 degrees, and left and right lateral flexion to 25 degrees bilaterally.  However, the examiner noted that the Veteran did not put forth a maximum effort and tended to exaggerate limitation of motion.  He was also observed to rise from a seated position without difficulty and was able to sit up straight at a 90 degree angle.  No motor or neurological deficits were noted in the lower extremities.  Some minimal tenderness to the lower paravertebral muscles was observed.  The Veteran was reportedly independent with most activities of daily living.  

In January 2015, the Veteran was afforded a new VA examination of his lumbar spine.  The Veteran continued to report low back pain, described as a constant dull pain, which worsens with prolonged sitting, prolonged standing, prolonged walking, and bending forward.  The Veteran had forward flexion from 0 to 20 degrees, extension from 0 to 10 degrees, and right and left lateral flexion and rotation all from 0 to 15 degrees.  Pain was noted throughout the range of motion and was noted to cause functional loss.  There was no additional loss of function or range of motion following repetitive testing.  The examiner was unable to determine without resorting to speculation whether pain, weakness, fatigability or incoordination would significantly limit functional ability with repeated use over a period of time or during flare-ups.  The Veteran had full muscle strength in the left lower extremity, as well as normal deep tendon reflexes and sensation.  He did not have ankylosis of the spine.  He did not have any incapacitating episodes.  

Based on the examination reports described above, as well as a review of all the medical evidence of record, including VA outpatient treatment records, private medical records, and records from the Social Security Administration (SSA), entitlement to a higher disability evaluation cannot be assigned for any period on appeal.  Prior to March 6, 2009, there is no evidence that the Veteran's service connected degenerative disc disease resulted in forward flexion limited to 30 degrees or less, even considering the functional limitation caused by pain with motion noted by the September 2008 VA examiner, and the Veteran did not suffer from favorable ankylosis of the thoracolumbar spine.  After March 6, 2009, the Veteran did not have unfavorable ankylosis of the entire thoracolumbar spine at any time.  Accordingly, a higher disability evaluation cannot be assigned under the General Formula.  The Board has also considered whether a higher disability evaluation is warranted under the Formula for Rating Intervertebral Disc Syndrome, but there is no evidence that the Veteran has had any incapacitating episodes, as that term is defined by VA regulations.

However, while a higher disability evaluation cannot be assigned for the Veteran's lumbar spine disability, the Board finds that a separate disability evaluation for radiculopathy of the left lower extremity is warranted, based on the clinical evidence of record, including a January 2016 EMG that diagnosed the Veteran with left L5-S1 radiculopathy.  

In conclusion, entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine prior to March 6, 2009 and to a disability rating in excess of 40 percent from that date is denied, but a separate disability evaluation for L5-S1 radiculopathy of the left lower extremity is granted.  

Left Knee

The Veteran is also seeking entitlement to service connection for his service connected left knee osteochondroma progression to myositis ossificans, rated as 10 percent disabling under Diagnostic Code 5023, which rates myositis ossificans as degenerative arthritis based on limitation of motion of the affected body part.  See 38 C.F.R. § 4.71a (2016).  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a (2016).  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II (2016). 

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Under Diagnostic Code 5261, a non-compensable disability rating is assigned for extension limited to 5 degrees, a 10 percent disability rating is assigned for extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, and a 30 percent disability rating is assigned for extension limited to 20 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5261 (2016).

The Veteran was afforded a VA examination of his left knee in September 2008.  At that time, he complained of pain and stiffness that limit his ambulation.  The Veteran reported flare-ups of severe pain four or five times per month, but did not have any additional limitation of motion or functional impairment during these.  He denied any episodes of dislocation or recurrent subluxation.  He was independent in his self-care and activities of daily living.  On examination of the left knee, tenderness of the peripatellar area was observed, but no joint effusion.  He had no ankylosis.  The Veteran had full range of motion of the left knee, with pain throughout the final forty degrees of motion, but no functional loss.  He was able to extend to 0 degrees, with pain beginning at 10 degrees, but no functional loss.  Testing was negative for any objective evidence of joint instability.  

In December 2009, the Veteran was afforded another VA examination of his left knee.  At that time, the Veteran complained of worsening pain and a sensation of giving way.  He reported weekly flare-ups during which he is unable to walk and stated that he is using bilateral Canadian crutches for stability.  On examination, there was crepitus and subpatellar tenderness, but not instability or meniscal abnormality.  The Veteran had full range of motion from 0 degrees extension to 140 degrees flexion.  Although there was objective evidence of pain with motion and following repetitive use, the examiner found that this did not result in any additional limitation of motion.  There was no ankylosis of the knee joint.  

In September 2013, the Veteran was again afforded a VA examination of his left knee.  On examination, left knee range of motion was from 0 degrees extension to 125 degrees flexion, with objective evidence of painful motion beginning at 5 degrees.  However, the Veteran had no functional loss or functional impairment of the knee or lower extremity.  There was no additional limitation of motion following repetitive testing of the left knee.  Objective testing revealed normal stability of the left knee joint.  There was no evidence of recurrent patellar subluxation or dislocations.  An x-ray showed arthritis.  

In February 2014, the Veteran was evaluated by Dr. R.H.R. as part of a disability determination.  On examination, the Veteran had range of motion of the left knee to 140 degrees.  However, the examiner noted that the Veteran did not put forth a maximum effort and tended to exaggerate limitation of motion.  He was observed to walk with a slight limp favoring the left leg.  No motor or neurological deficits were noted in the lower extremities.  The Veteran was reportedly independent with most activities of daily living.  

The Veteran was afforded another VA examination in January 2015.  The Veteran continued to report left knee pain, as well as episodes of swelling and a sensation of giving way.  He routinely used a cane to assist with ambulation, as well as a brace occasionally.  On examination, the Veteran had range of motion from 0 degrees extension 125 degrees flexion.  It was noted that the Veteran had pain with motion on flexing, which causes functional loss, as well as pain with weight bearing, but the examiner did not report that the Veteran's range of motion was limited by these factors beyond what was already reported.  There was no additional limitation of motion following repetitive testing.  The examiner explained that pain, weakness, fatigability or incoordination have the potential to limit the Veteran's functional ability with repeated use over a period of time or during flare-ups, but that it is impossible to say whether this limitation would be significant or not without resorting to speculation.  The Veteran did not have ankylosis, recurrent subluxation, lateral instability, recurrent effusion, or meniscus condition of the left knee.  

Based on a review of all the evidence of record, entitlement to a disability evaluation in excess of 10 percent for the Veteran's left knee disability cannot be granted for any period on appeal.  The left knee disability was not characterized by flexion limited to 30 degrees or less or extension limited to 15 degrees or greater.  While the Veteran appears to claim that because he has pain throughout essentially the entire range of motion of his left knee, he should be afforded a higher disability evaluation, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans' Claims held that pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and concluded that "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss."  (Internal citations omitted).  Here, although VA examination reports show that the Veteran has pain throughout most of his range of motion, the evidence does not show that this pain translates to functional impairment consistent with a higher disability evaluation.  

The Board has also considered whether a higher disability rating could be assigned under another diagnostic code, in particular whether a separate evaluation based on instability is warranted based on the Veteran's subjective complaints of instability and giving way.  However, none of the examinations detailed above found any objective evidence of instability of the left knee joint and the Board gives greater weight to this medical evidence compared to the Veteran's subjective complaints.  Additionally, there is no evidence that the Veteran's disability was characterized by ankylosis, recurrent subluxation, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any time during the period on appeal.

For all the above reasons, entitlement to a disability rating in excess of 10 percent for service-connected left knee osteochondroma with progression to myositis ossificans is denied.  

Plantar Fasciitis 

The Veteran is also seeking an increased evaluation for his service connected left foot plantar fasciitis with calcaneal spurs, which was assigned a non-compensable (0 percent) evaluation prior to January 29, 2015, then was increased to 10 percent disabling.

The Veteran's plantar fasciitis has been rated under Diagnostic Code 5276, which evaluates acquired flatfoot.

Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as non-compensable (0 percent disabling).  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a (2016).

The Veteran was afforded a VA examination in September 2008.  At that time, he complained of pain that worsens with ambulation.  He reported mild benefit from shoe inserts.  He reported that he is independent in his self-care and activities of daily living.  On examination, there were no deformities, callosities, edema, hammertoes, or flat foot affecting his left foot.  There was mild tenderness to palpation over the plantar area of the foot.  The Veteran had an antalgic gait favoring his left foot and leg.

In December 2009, the Veteran was afforded another VA examination of his left foot.  The Veteran continued to report pain in his left foot that had worsened since his last examination, making it difficult to stand.  He has been prescribed a shoe insert with some relief.  On examination of the left foot, there was no evidence of painful motion, swelling, instability, or weakness, but tenderness and abnormal weight bearing (inferred from uneven shoe wear) were observed.  

In January 2015, the Veteran was afforded a new VA examination of his left foot.  He continued to complain of pain on the plantar aspect of his foot, worsened by prolonged standing, treated with wide shoes with inserts.  The Veteran did not have swelling on use, characteristic callosities, extreme tenderness of the plantar surfaces, decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity, marked pronation, a weight-bearing line that falls over or medial to the great toe, "inward" bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  The Veteran's condition was characterized as "moderate" in severity and does not chronically compromise weight bearing.  The examiner acknowledged that pain, weakness, fatigability, or incoordination could limit the Veteran's functional ability during flare-ups or when the foot is used repeatedly over a period of time, but that it would be impossible to say how much without resorting to speculation.  

Based on a review of all the evidence, the Board finds that the Veteran's disability evaluation should be increased to 10 percent, but no greater, for the entire period on appeal.  Although there is no evidence that the Veteran's plantar fasciitis causes weight bearing over or medial to his great toe or inward bowing of the Achilles tendon, which are symptoms of a 10 percent disability evaluation under Diagnostic Code 5276, the Veteran's symptoms are not fully relieved by his orthotics and he has consistently complained of foot pain with use.  Weighing all the evidence in the Veteran's favor, the Board finds that the Veteran's disability more closely approximates the higher disability evaluation.  However, the Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for any period on appeal.  VA examination reports and the available VA and private records do not support a finding that the Veteran's left plantar fasciitis is consistent with severe flat foot, as his condition is not characterized by symptoms such as marked deformity, swelling on use, and characteristic callosities.  His condition was explicitly characterized as moderate by the January 2015 VA examiner, who concluded that the Veteran's condition does not chronically impair weight bearing.  This conclusion is supported by the evidence of record.  

The Veteran has suggested that his condition should more appropriately be characterized as a "moderately severe" foot injury under Diagnostic Code 5284, but even assuming that the Board were to agree that Diagnostic 5284 is the more appropriate diagnostic code, the evidence does not support a finding that the Veteran meets the criteria for a 20 percent disability evaluation under this code.  Beyond the Veteran's subjective complaints of pain and some noted tenderness to palpation of the left foot, the record is significant for a lack of objective symptoms.  While the Board certainly acknowledges the potential of pain to cause functional limitations, which is why it assigned a compensable disability evaluation for the Veteran's disability, absent additional medical evidence of impairment, the Board concludes that the Veteran's left foot condition is best characterized as moderate in nature.

In conclusion, entitlement to a 10 percent disability rating for service-connected plantar fasciitis with calcaneal spurs prior to January 29, 2015 is granted, but a disability evaluation in excess of 10 percent for this disability is denied for the entire period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease (DDD) of the lumbar spine prior to March 16, 2009, and a disability rating in excess of 40 percent from that date is denied.

Entitlement to service connection for radiculopathy of the left lower extremity is granted.

Entitlement to a disability rating in excess of 10 percent for service-connected left knee osteochondroma with progression to myositis ossificans is denied.

Entitlement to a 10 percent disability rating for service-connected left plantar fasciitis with calcaneal spurs prior to January 29, 2015 is granted.

Entitlement to a disability rating in excess of 10 percent for service-connected left plantar fasciitis with calcaneal spurs is denied.  



REMAND

Unfortunately, the claim for a higher disability evaluation for his service connected depressive disorder, as well as entitlement to TDIU, must be remanded.  

The Veteran was last afforded a VA examination of his depressive disorder in June 2010.  It is unclear as the severity of the disability since such time.   

The Veteran's claim seeking a total disability evaluation based upon individual unemployability is potentially dependent on the outcome of his increased rating claim, it too is remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Additionally, the Board notes that the RO was instructed in the Board's September 2012 Remand to adjudicate the Veteran's claim for TDIU, but failed to address this issue in either a separate rating decision or a supplemental statement of the case.  On remand, they should do so.

Accordingly, these matters are REMANDED for the following action:

1. Associate all VA outpatient treatment records through the present with the Veteran's claims folder.

2. Once this is done, schedule the Veteran for a VA examination of his acquired psychiatric condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  The Veteran's claim for TDIU should be adjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


